December 6, 2013 Gus Rodriguez AccountingBranch Chief Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Highlands Bankshares, Inc. Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 29, 2013 File No. 0-27622 Dear Mr. Rodriguez: Highlands Bankshares, Inc. (the “Company”) has received your letter dated November 25, 2013 containing comments on the Company’s above-referenced Annual Report on Form 10-K for the year ended December 31, 2012 . This letter is to inform you that we intend to provide our responses on or before December 24, 2013. Please call me at (276) 628-9181 or email me at rlittle@hubank.com with any questions. Sincerely, /s/ Robert M. Little, Jr. Robert M. Little, Jr. Chief Financial Officer
